Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 02/22/2022 is entered.  As directed by the amendment claims 1, 7, 6, and 15-17 are amended, claims 2-6 and 10 are cancelled, and claims 19-20 stand withdrawn.  Therefore, claims 1, 7-9, and 11-18 are currently pending.
	The amendment is sufficient in overcoming the objection of claim 4, the rejections under 35 USC 112 (b), as well as, the prior art rejections under 35 USC 102 (a)(1).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The instant amendment overcomes the previously indicated grounds of rejection under 35 USC 102 (a) (1).
Applicant’s arguments with respect to cancelled claims 5 and 6 (the subject matter thereof being incorporated into claim 1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bohlender is not relied upon in the current grounds of rejection.

Applicant's arguments with respect to independent claim 9 have been fully considered but they are not persuasive. 
Applicant’s amendment cancels claim 10 and presents the subject matter thereof into independent claim 9.  Applicant traverses the Daniel reference in that “the second end of Daniel’s heater 2 is fixed and not configured to float freely in the tube” (Remarks, page 8, last paragraph and last sentence).
In response, the examiner respectfully disagrees.  The claim language is not abundantly specific about what section(s) constitute the respective first and second ends of the heat tracing assembly.

    PNG
    media_image1.png
    416
    646
    media_image1.png
    Greyscale

Figure 9 of Oen (primary reference in rejecting claim 9)

 an internal heating trace assembly (PTC element 7-para. 0050) disposed in the tube (See Figures 8-9 and para. 0054) and extending from a first end (upper end, connected to wires 24) to a second end (lower end, opposite the upper end), the first end of the internal heating trace assembly coupled to the electrical interface (via wires 24-para. 0054).  Oen, therefore, teaches element 7 having respective first (upper) and second lower) ends, but does not teach the “freely floating” limitation.

    PNG
    media_image2.png
    296
    814
    media_image2.png
    Greyscale

Figure 1 of Daniel (secondary reference)

Daniel teaches a fluid heating system using PTC elements (2).  Heating element (2) of Daniel is also disposed within tube 10 and extends from a first end (upper end of 2) to a second end (lower end of 2).  Daniel states, in paragraph 0044, that the “…electrical heating element 2 is arranged, on the longitudinal axis L, in as far as possible freely floating fashion in the internal volume 11 or fluid, which heating element is arranged so as to be uniformly spaced apart in a radial direction R from the inner side of the outer wall 10. This arrangement is however illustrated schematically for better comprehension, because the freely floating electrical heating element 2 adapts to the profile of the hose 1, which may also be curved depending on the application….”  The 
The examiner recommends providing clarifying amendment(s) better defining the “second end” of the heating trace assembly.
Applicant makes no additional arguments traversing dependent claims 14-18.  Accordingly, the examiner’s response remains the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. Publication 5922233), hereinafter Ohashi, in view of Batliwalla et al. (U.S. Patent 6111234), hereinafter Batliwalla.
Regarding claim 1, Ohashi teaches an internal heating trace assembly, comprising (“present invention relates to a heater, which efficiently heats a water-residence portion of a water pipe, etc. having a curved surface, through its surface so that the water-residence portion is not damaged due to freezing of water and relates to a manufacturing method thereof.” 1:5-10) (Figures 1-2, reproduced below): 

    PNG
    media_image3.png
    800
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    574
    media_image4.png
    Greyscale

an insulator (1) (9:9-19; thermoplastic resin) configured to insulate electricity (3:5-19; main body with electrical insulation) (claim 1 reciting “a flexible main body which is electrically insulating and flexible”); 
a first bus bar (3; left) disposed within the insulator (1); 
a second bus bar (3; right) disposed within the insulator (1) (10:9-19; “A pair of feeders 3 for supplying electricity to the heating elements 2 are sealed into the heater main body 1 along the lengthwise direction of the heater main body 1 so as to be parallel with each other. As a result, the heating elements 2 are connected to a pair of the feeders 3 so that the heating elements 2 are positioned at predetermined intervals and are electrically parallel with each other between the feeders 3. As the feeders 3, a solid wire or a aggregate wire made of copper, etc. having conductivity can be used, particularly, a braided wire of copper wires is preferable because it can be easily bent.”); and 
a plurality of ceramic positive temperature coefficient (PTC) elements (2) (9:29-33; “A plurality of heating elements 2 made of ceramics as a rectangular board-like positive-characteristic thermistor are sealed into the linear heater main body 1 at 9:43-50; “The heating elements 2 are provided to the central portion of the heater main body 1 so that both sides of the heating elements 2 in the thickness-wise direction are approximately parallel with both sides of the heater main body 1 in the thickness-wise direction, and the respective thicknesses of the heater main body 1 on the heating elements 2 in the thickness-wise direction of the heater main body 1 become approximately uniform.”) (10:9-19; “A pair of feeders 3 for supplying electricity to the heating elements 2 are sealed into the heater main body 1 along the lengthwise direction of the heater main body 1 so as to be parallel with each other. As a result, the heating elements 2 are connected to a pair of the feeders 3 so that the heating elements 2 are positioned at predetermined intervals and are electrically parallel with each other between the feeders 3. As the feeders 3, a solid wire or a aggregate wire made of copper, etc. having conductivity can be used, particularly, a braided wire of copper wires is preferable because it can be easily bent.”); and
a first conductive leg and a second conductive leg (pair of holders/retaining members 5), the first conductive leg (left member 5) extending from the first bus bar (left bus bar 3) to the ceramic PTC element (2), the second conductive leg (right member 5) extending from the second bus bar (right bus bar 3) to the ceramic PTC element (2) (Figures 1-2 of Ohashi) (10:20-27; “Pair of holders (retaining members) 5 are provided into the heater main body 1 so as to retain the heating elements 2 and the feeders 3 placed along both the sides of the heating elements 2. The holders 5 electrically connect the electrodes 7, which were respectively formed on both the sides of the 
Ohashi discloses each of the PTC elements being a strip (rectangular board-like ceramic PTC elements; 9:29-33).  Ohashi is silent on the PTC element being “bead shaped.”

    PNG
    media_image5.png
    522
    341
    media_image5.png
    Greyscale

For purposes of examination, the following analysis is made as to “bead shaped.”  The instant specification does not provide an explicit definition of “bead shaped.”  However, the instant specification does provide Fig. 4B (above) which shows PTC elements 410/420 comprising bead 430.  Bead 430 is depicted as substantially elliptical nd definition, viewed on 02/28/2022). The broadest reasonable interpretation of “bead shaped” is a shape that is round.

    PNG
    media_image6.png
    387
    404
    media_image6.png
    Greyscale

Batliwalla teaches that it is known in the art of PTC heaters (1:14-18) (Figs. 1-2; PTC material 3, where 3:43-57 discloses the material may be any suitable resistive material, e.g., conductive ceramic such as BaTi2O3, a metal oxide, etc.) for the PTC ceramic element (3) to be bead shaped (Figs. 1-2) (4:49-56; any suitable shape, e.g., rectangular, round, or dumb-bell).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ohashi with Batliwalla, by replacing the rectangular shaped PTC ceramic elements of Ohashi, with the round shaped PTC ceramic elements of Batliwalla, for in doing so would merely result in a suitable shape for a ceramic PTC element which would be a matter of choice which a person of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Batliwalla, and in further view of Ohashi (Embodiment of Figure 16), hereinafter Ohashi (Fig. 16).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation including the first conductive leg being connected to the first bus bar and the ceramic PTC element and the second conductive leg being connected to the second bus bar and the ceramic PTC element (See Figures 1-2 of Ohashi).  
The primary combination is silent on using solder as a connection means.

    PNG
    media_image7.png
    598
    807
    media_image7.png
    Greyscale

However, Ohashi teaches in an alternate embodiment (Fig 16, above) to connect the bus bars (3) and the conductive legs (5) via solder (16:53-58; “the feeder retaining 
The advantage of combining the teachings of Ohashi (Fig. 16) is that in doing so would bond the bus bars and the PTC elements together such that the connecting strength between the bus bars and the PTC elements can be improved (16:59-63).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Ohashi, as modified by Batliwalla, with Ohashi (Fig. 16), by replacing the connection between the bus bars, conductive legs, and the PTC elements of Ohashi, with the teachings of Ohashi (Fig. 16), in order to bond the bus bars and the PTC elements together such that the connecting strength between the bus bars and the PTC elements can be improved (16:59-63).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Batliwalla, and in further view of Whitney et al. (U.S. Patent 4849611), hereinafter Whitney.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except for wherein the insulator comprises heat-shrink tubing.  
Whitney teaches that it is known in the art of self-regulating heaters (1:6-7 and 10-45 disclosing using ceramic PTC materials) for an insulator to comprise heat-shrink tubing (Fig. 22 and Example IV; 15:50-68; heat shrink insulating material 74/78, which insulates element 72).
.
Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oen et al. (U.S. Publication 2017/0016421), hereinafter Oen, in view of Ohashi et al. (U.S. Patent 5922233), hereinafter Ohashi, and in further view of Daniel et al. (U.S. Publication 2017/0198852), hereinafter Daniel.
Regarding claim 9, Oen teaches a water system for use on an aircraft (Abstract; heating device for heating a fluid, particularly in a vehicle or vessel), the water system comprising: 

    PNG
    media_image1.png
    416
    646
    media_image1.png
    Greyscale

a tube (tube shaped housing 1-para. 0043) including a first inlet (29a or b), a second inlet (socket 3; para. 0044; considered an electrical inlet distinct from the fluid inlet of 29a or 29b), and an outlet (29a), the second inlet (3) disposed between the first inlet (29a, for instance) and the outlet (29b); 
an electrical interface disposed at the second inlet (3) (para. 0015, socket provides connection to an electric power source for the heating device.  The electric power source in considered to correspond to an electrical interface); and
an internal heating trace assembly (PTC element 7-para. 0050) disposed in the tube (See Figures 8-9 and para. 0054) and extending from a first (upper end, connected to wires 24) end to a second end (lower end, opposite the upper end), the first end of the internal heating trace assembly coupled to the electrical interface (via wires 24-para. 0054).

Ohashi teaches that it is known in the art of fluid heating devices using PTC elements (“present invention relates to a heater, which efficiently heats a water-residence portion of a water pipe, etc. having a curved surface, through its surface so that the water-residence portion is not damaged due to freezing of water and relates to a manufacturing method thereof.” 1:5-10) (Figures 1-2, reproduced below) for a heating assembly to comprise:

    PNG
    media_image3.png
    800
    448
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    574
    media_image4.png
    Greyscale

1) (9:9-19; thermoplastic resin) configured to insulate electricity (3:5-19; main body with electrical insulation) (claim 1 reciting “a flexible main body which is electrically insulating and flexible”); 
a first bus bar (3; left) disposed within the insulator (1); 
a second bus bar (3; right) disposed within the insulator (1) (10:9-19; “A pair of feeders 3 for supplying electricity to the heating elements 2 are sealed into the heater main body 1 along the lengthwise direction of the heater main body 1 so as to be parallel with each other. As a result, the heating elements 2 are connected to a pair of the feeders 3 so that the heating elements 2 are positioned at predetermined intervals and are electrically parallel with each other between the feeders 3. As the feeders 3, a solid wire or a aggregate wire made of copper, etc. having conductivity can be used, particularly, a braided wire of copper wires is preferable because it can be easily bent.”); and 
a plurality of ceramic positive temperature coefficient (PTC) elements (2) (9:29-33; “A plurality of heating elements 2 made of ceramics as a rectangular board-like positive-characteristic thermistor are sealed into the linear heater main body 1 at predetermined intervals so that one end surface of the heating element 2 is along the lengthwise direction of the heater main body 1.”) disposed in parallel between the first bus bar and the second bus bar (9:43-50; “The heating elements 2 are provided to the central portion of the heater main body 1 so that both sides of the heating elements 2 in the thickness-wise direction are approximately parallel with both sides of the heater main body 1 in the thickness-wise direction, and the respective thicknesses of the heater main body 1 on the heating elements 2 in the thickness-wise direction of the 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen with Ohashi, by replacing the PTC assembly of Oen, with the teachings of Ohashi, for in doing so would amount to a simple substitution of art recognized PTC heating elements performing the same function of heating a fluid flow and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
The combination of Oen and Ohashi teaches each claimed limitation including the heat tracing assembly extending from a first end to a second end.  The combination is silent on the second end of the heat tracing assembly being configured to float freely in the tube during operation of the water system.
Daniel teaches that it is known in the art of heating systems for fluids (para. 0001) (para. 0014-heating element having conductors; para. 0025-conductors being PTC elements) for the heating element (2; Fig. 1) to float freely during operation (para. 0044; “…electrical heating element 2 is arranged, on the longitudinal axis L, in as far as possible freely floating fashion in the internal volume 11 or fluid, which heating element Here, heating element 2 has an end that is freely floating within tube 10).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen, as modified by Ohashi, with Daniel by replacing the second end of the heating assembly of Oen, with the teachings of Daniel, in order to provide a heating element that easily adapts to curvature of the tube through which fluid is flowing.
Regarding claim 11, the primary combination, as applied in claim 9, teaches each claimed limitation and further teaches wherein water is configured to flow from the first inlet to the outlet (See above in claim 9.  Fluid flowing from first inlet to outlet of Oen.  Water flowing through pipe of Ohashi).  
Regarding claim 12, the primary combination, as applied in claim 9, teaches each claimed limitation and further teaches wherein each ceramic PTC element in the plurality of ceramic PTC elements is a ceramic PTC strip (“rectangular board-like” ceramic PTC elements 2; 9:29-33.  See also Figures 1-2; Ohashi). 
Regarding claim 13, the primary combination, as applied to claim 12, teaches each claimed limitation and further teaches wherein the ceramic PTC strip extends from the first bus bar to the second bus bar (as detailed in claim 9 above and shown in Figures 1-2; Ohashi).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Oen et al. (U.S. Publication 2017/0016421), hereinafter Oen, in view of Ohashi et al. (U.S. Patent 5922233), hereinafter Ohashi, and in further view of Daniel et al. (U.S. Publication 2017/0198852), hereinafter Daniel.
Regarding claim 14, the primary combination, as applied to claim 13, teaches each claimed limitation and further teaches (Ohashi) the ceramic PTC strip (2) comprising a first side (left side) and a second side (right side) wherein the first side is connected to the first bus bar (left 3) and the second side is connected to the second bus bar (right 3) (Fig. 2).
Ohashi does not disclose the first side soldered to the first bus bar, and wherein the second side is soldered to the second bus bar.  

    PNG
    media_image7.png
    598
    807
    media_image7.png
    Greyscale

However, Ohashi teaches in an alternate embodiment (Fig 16, above) for the first side and the second side to be soldered (via solder 16) to the first bus bar and the second bus bar (3) (16:53-58; “the feeder retaining pieces 34 and the feeders 3 are 
The advantage of combining the teachings of Ohashi (Fig. 16) is that in doing so would bond the bus bars and the PTC elements together such that the connecting strength between the bus bars and the PTC elements can be improved (16:59-63).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen, as modified by Ohashi and Daniel, with Ohashi (Fig. 16), by replacing the connection between the bus bars and the PTC elements of Ohashi, with the teachings of Ohashi (Fig. 16), in order to bond the bus bars and the PTC elements together such that the connecting strength between the bus bars and the PTC elements can be improved (16:59-63).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oen et al. (U.S. Publication 2017/0016421), hereinafter Oen, in view of Ohashi et al. (U.S. Patent 5922233), hereinafter Ohashi, Daniel et al. (U.S. Publication 2017/0198852), hereinafter Daniel, and in further view of Batliwalla et al. (U.S. Patent 6111234), hereinafter Batliwalla.
Regarding claim 15, the primary combination, as applied to claim 9, teaches each claimed limitation including the use of a plurality of ceramic PTC elements, except for each ceramic PTC element being bead shaped.

    PNG
    media_image5.png
    522
    341
    media_image5.png
    Greyscale

For purposes of examination, the following analysis is made as to “bead shaped.”  The instant specification does not provide an explicit definition of “bead shaped.”  However, the instant specification does provide Fig. 4B (above) which shows PTC elements 410/420 comprising bead 430.  Bead 430 is depicted as substantially elliptical in shape. The dictionary definition of “bead” is “a small, round object” (www.thefreedictionary.com/bead; 2nd definition, viewed on 02/28/2022). The broadest reasonable interpretation of “bead shaped” is a shape that is round.

    PNG
    media_image6.png
    387
    404
    media_image6.png
    Greyscale

Batliwalla teaches that it is known in the art of PTC heaters (1:14-18) (Figs. 1-2; PTC material 3, where 3:43-57 discloses the material may be any suitable resistive material, e.g., conductive ceramic such as BaTi2O3, a metal oxide, etc.) for the PTC ceramic element (3) to be bead shaped (Figs. 1-2) (4:49-56; any suitable shape, e.g., rectangular, round, or dumb-bell).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen, as modified by Ohashi and Daniel, with Batliwalla, by replacing the rectangular shaped PTC ceramic elements of Ohashi, with the round shaped PTC ceramic elements of Batliwalla, for in doing so would merely result in a suitable shape for a ceramic PTC element which would be a matter of choice which a person of ordinary skill in the art would have found persuasive absent persuasive evidence that the particular shape was significant. See MPEP 2144.04-IV-B.

Regarding claim 16, the primary combination, as applied to claim 15, teaches each claimed limitation.
Ohashi teaches a first conductive leg and a second conductive leg (pair of holders/retaining members 5), the first conductive leg disposed between the first bus bar 63584.18500 / 124579US0115and the ceramic PTC element, the second conductive leg disposed between the second bus bar and the ceramic PTC element (Figures 1-2 of Ohashi) (10:20-27; “Pair of holders (retaining members) 5 are provided into the heater main body 1 so as to retain the heating elements 2 and the feeders 3 placed along both the sides of the heating elements 2. The holders 5 electrically connect the electrodes 7, which were respectively formed on both the sides of the heating elements 2 with respect to the lengthwise direction of the heater main body 1, to the feeders 3. Moreover, the holders 5 have conductivity and flexibility.”).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oen et al. (U.S. Publication 2017/0016421), hereinafter Oen, in view of Ohashi et al. (U.S. Patent 5922233), hereinafter Ohashi, Daniel et al. (U.S. Publication 2017/0198852), hereinafter Danie,  and in further view of Batliwalla et al. (U.S. Patent 6111234), hereinafter Batliwalla.
Regarding claim 17, the primary combination, as applied to claim 16, teaches each claimed limitation including the first conductive leg being connected to the first bus bar and the ceramic PTC element and the second conductive leg being connected to the second bus bar and the ceramic PTC element (See Figures 1-2 of Ohashi).  
The primary combination is silent on using solder as a connection means.

    PNG
    media_image7.png
    598
    807
    media_image7.png
    Greyscale

However, Ohashi teaches in an alternate embodiment (Fig 16, above) to connect the bus bars (3) and the conductive legs (5) via solder (16:53-58; “the feeder retaining pieces 34 and the feeders 3 are fixed by solders 16, and the heating element retaining pieces 33 and portions where the bottom portions 32 and the electrodes 7 of the heating element 2 can be fixed by sticking them using adhesive tape and an adhesive having conductivity or by soldering.”).
The advantage of combining the teachings of Ohashi (Fig. 16) is that in doing so would bond the bus bars and the PTC elements together such that the connecting strength between the bus bars and the PTC elements can be improved (16:59-63).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen, as modified by Ohashi, Daniel, and Batliwalla, with Ohashi (Fig. 16), by replacing the connection between the bus bars, conductive legs, and the PTC elements of Ohashi, with the teachings of Ohashi (Fig. 16:59-63).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oen et al. (U.S. Publication 2017/0016421), hereinafter Oen, in view of Ohashi et al. (U.S. Patent 5922233), hereinafter Ohashi, and Daniel et al. (U.S. Publication 2017/0198852), hereinafter Daniel, and in further view of Whitney et al. (U.S. Patent 4849611), hereinafter Whitney.
Regarding claim 18, the primary combination, as applied to claim 9, teaches each claimed limitation except for wherein the insulator comprises heat-shrink tubing.  
Whitney teaches that it is known in the art of self-regulating heaters (1:6-7 and 10-45 disclosing using ceramic PTC materials) for an insulator to comprise heat-shrink tubing (Fig. 22 and Example IV; 15:50-68; heat shrink insulating material 74/78, which insulates element 72).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Oen, as modified by Ohashi and Daniel, with Whitney, by replacing the insulator of Ohashi, with the teachings of Whitney, for in doing so would amount to a simple substitution of art recognized insulators (thermoplastic resin vs. Viton heat-shrink) performing the same function of providing insulation to a resistive element and the results of the substitution would have been predictable. (See MPEP 2144.06-II).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761